     Case 2:18-cv-03049-JAM-AC Document 89 Filed 07/20/21 Page 1 of 1


1

2

3

4                         UNITED STATES DISTRICT COURT

5                        EASTERN DISTRICT OF CALIFORNIA

6

7    JACK PECCIA,                          No.   2:18-cv-03049 JAM-AC
8                    Plaintiff,
9          v.                              ORDER DENYING MOTION FOR
                                           RECONSIDERATION
10   STATE OF CALIFORNIA /
     DEPARTMENT OF CORRECTIONS AND
11   REHABILITATION and DOES 1
     through 5, inclusive,
12
                     Defendants.
13

14        Before the Court is Plaintiff’s Motion for Reconsideration

15   (ECF No. 84).     Plaintiff asks this Court to set aside its Order

16   Adopting Findings and Recommendations (ECF No. 76).          That Order

17   incorrectly states that no objections to the Magistrate Judge’s

18   Findings and Recommendations were filed.        Plaintiff did timely

19   file his objections to the Magistrate Judge’s Order on June 7,

20   2021 (ECF No. 72).     The court has now reviewed and considered

21   Plaintiff’s objections and still finds the Magistrate Judge’s May

22   17, 2021 Findings and Recommendations to be supported by the

23   record and by the Magistrate Judge’s analysis.         Accordingly,

24   Plaintiff’s Motion for Reconsideration is DENIED.

25   Dated:     July 20, 2021

26
27

28
                                          1
